DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 12-15, 17-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Kirk (US 20130100256, cited from IDS).
Regarding claim 1, Kirk teaches a real-time active stereo system comprising: 
a capture system configured to capture stereo image data (202 in Fig. 2; 602, 604 in Fig. 6), the image data including a plurality of pairs of a reference image and a secondary image (212 in Fig.2; 626 in Fig. 6), each pair of the plurality of pairs relating a different temporal window ([0066], real-time data captured by the active IR stereo modules); and 
a depth sensing computing system including at least one processor and a non- transitory computer-readable medium having executable instructions that when executed by the at least one processor are configured to execute a local stereo reconstruction algorithm configured to compute space-time descriptors([0066], real-time data captured by the active IR stereo modules) from the plurality of pairs of the stereo image data and generate depth maps( [0066], the accurate representation of full surface features for the scene; [0064], depth map) based on the spacetime descriptors. .



Regarding claim 3, Kirk teaches the real-time active stereo system of claim 1, wherein the capture system includes a non-structured light source (132 in Fig. 1) configured to project non-structured lighting for at least one of the plurality of pairs.

Regarding claim 6, Kirk teaches the real-time active stereo system of claim 1, wherein each of the spacetime descriptors includes a number of pair-wise intensity comparisons in a spacetime window([0022], specific dots within one stereo image may be analyzed and compared to corresponding dots within another temporally-coherent stereo image).

Regarding claim 8, Kirk teaches the real-time active stereo system of claim 1, wherein the local stereo reconstruction algorithm is configured to divide the stereo image data into regions of a predetermined size( Fig. 4; [0054], a two-dimensional grid that is applied to a stereo image), and iteratively sample the spacetime descriptors along a plurality of slanted plane hypotheses for each of the regions([0054], The dots within the stereo image may be assigned to specific coordinate locations within a given bin. This may allow for the identification of feature descriptors for individual dots based on the coordinates of neighboring dots).

Regarding claim 9, Kirk teaches the real-time active stereo system of claim 8, wherein each of the regions is a rectangle tile of a same size (Fig. 4; [0054], a two-dimensional grid).


Claims 12, 13, 15 recite the method in the system of claims 1-3, 6, 8, 9. Since Kirk also teaches a system (Fig. 1), claims 12, 13, 15 are also rejected.
Regarding claim 14, Kirk teaches the method of claim 12, wherein the spacetime descriptors are not re- computed during the iteratively sampling step([0066], real-time data captured by the active IR stereo modules, those value are inherently not re-computed).
Claims 17-20 recite the medium in the system of claims 1-3, 6, 8, 9. Since Kirk also teaches medium (104, 108 in Fig. 1), claims 17-20 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 20130100256).
Regarding claim 4, Kirk teaches the real-time active stereo system of claim 1.
Kirk does not expressly teach the spacetime descriptors are computed over a spacetime window with a spatial extent of a predetermined size and a temporal extent of a predetermined size.
However, there are only two options when considering spatial and temporal extent:
i. unlimited spatial extent or unlimited temporal extent.

Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to used limited spatial and temporal extent (i.e. predetermined extent), a predictable potential solution to the recognized need of calculating surface features, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success
Regarding claim 5, Kirk teaches the real-time active stereo system of claim 4.
Kirk does not expressly teach the spatial extent is 3 x 3 pixels, and the temporal extent is 4 temporal windows.
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to use a subset of potential spatial and temporal sizes of limited spatial extent and limited temporal extent, such as 3x3 pixels and 4 temporal windows, a predictable potential solution to the recognized need of calculating surface features, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk in view of STENTIFORD (CA 2421292).

Regarding claim 7, Kirk teaches the real-time active stereo system of claim 6, wherein the number of pair-wise intensity comparisons include comparisons between randomly selected pixels in a same time window( [0028], a random IR dot pattern).
Kirk dose not expressly teach comparisons between unconstrained random pairs in different time windows.
However, STENTIFORD teaches comparisons between unconstrained random pairs in different time windows ( page 7, line 15 to page 8, line 8, compare a test group of pixels x= (x0,x1,x2,...xn) j has spatial coordinates pj, qi and time tj with randomly selected comparison groups … we apply an additional constraint that at least one pixel is selected from a different frame from the one in which the "root" pixel x0 ( or y0) lies… the comparison group is one frame later in time than the test group).
Therefore, it would have been obvious  to an ordinary skill in the art before the effective filing date of claimed invention, to combine the teaching of Kirk and STENTIFORD by comparing images in Kirk taken at different times following the steps taught by STENTIFORD, with motivation “to analyse a moving picture” ( STENTIFORD, page 7).

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk in view of Rhemann (US 20140241612, cited from IDS).

Regarding claim 11, Kirk teaches the real-time active stereo system of claim 10, 
Kirk does not expressly teach the local stereo reconstruction algorithm is configured to filter the costs of disagreement using an edge-aware filter.
However, Rhemann teaches the local stereo reconstruction algorithm([0043], stereo algorithms, disparity levels) is configured to filter the costs of disagreement using an edge-aware filter ([0040]-[0045], A filtering step may be applied to mark as invalid any disparity values which are identified as erroneous…. The measure of similarity may take into account intensity values of image elements in the window; color values of image elements in the window; or other higher level image features such as lines, edges).
Therefore, it would have been obvious to an ordinary skill in the art before the effective filing date of claimed invention, to combine the teaching of Kirk and Rhemann, by substituting the stereo 

Regarding claim 16, Kirk teaches the method of claim 12.
Kirk does not expressly teach computing costs of disagreement between the spacetime descriptors using Hamming distance between the spacetime descriptors; and
 filtering the costs of disagreement using an edge-aware filter.

However, Rhemann teaches computing costs of disagreement between the spacetime descriptors using a distance between the spacetime descriptors (Page 5-6, Euclidean distance); and
filtering the costs of disagreement using an edge-aware filter ([0043], stereo algorithms, disparity levels) is configured to filter the costs of disagreement using an edge-aware filter ([0040]-[0045], A filtering step may be applied to mark as invalid any disparity values which are identified as erroneous…. The measure of similarity may take into account intensity values of image elements in the window; color values of image elements in the window; or other higher level image features such as lines, edges).
Therefore, it would have been obvious to an ordinary skill in the art before the effective filing date of claimed invention, to combine the teaching of Kirk and Rhemann, by substituting the stereo construction algorithm in Kirk with that in Rhemann, with motivation “to compute depth maps on high resolution images with a much smaller memory footprint” (Rhemann, [0043])
	Kirk in view of Rhemann does not expressly teach Hamming distance.
	However, official notice is taken that Hamming distance is well known in the art to measure “edit” distance in measuring distance between two sequences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661